     Case 5:19-cv-01497-KK Document 23 Filed 05/05/20 Page 1 of 2 Page ID #:1501



 1   Michelle J. Shvarts (SBN 235300)
 2   DISABILITY ADVOCATES GROUP
     17525 Ventura Blvd., Ste 308
 3
     Encino, CA 91316
 4   TEL: (800) 935-3170
 5
     FAX: (800) 501-0272
     mshvarts@dagaccess.com
 6   Attorneys for Plaintiff, Bridget Martinsen
 7

 8
                         UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
     BRIDGET MARTINSEN,                      )
11         Plaintiff,                        ) Case No.: 5:19-cv-01497-KK
12                                           )
           vs.                               )
13
                                             ) [PROPOSED] ORDER FOR AWARD
14   ANDREW M. SAUL,                         ) OF EAJA FEES
15
     Commissioner of Social Security,        )
             Defendant.                      )
16                                           )
17

18

19

20

21

22

23

24

25

26

27

28
     Case 5:19-cv-01497-KK Document 23 Filed 05/05/20 Page 2 of 2 Page ID #:1502



 1   Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
 2
           IT IS ORDERED that attorney’s fees under the Equal Access to Justice Act
 3
     (“EAJA”) are awarded in the amount THREE THOUSAND THREE
 4
     HUNDRED AND EIGHT SIX DOLLARS ($ 3,386.00) as authorized by 28
 5
     U.S.C. § 2412(d), and subject to the terms and conditions of the Stipulation.
 6

 7
     DATED: May 5, 2020
 8
                                                ________________________________
 9
                                                  HON. KENLY KIYA KATO
10                                                United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
